UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer ý Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 5, 2008, 178.5 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statement of Shareholders’ Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 36 Item4T. Controls and Procedures 37 PARTII– OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item6. Exhibits 40 SIGNATURES Certification of CEO pursuant to Section 302 Certification of CFO pursuant to Section 302 Certification of CEO & CFO pursuant to Section 906 1 PARTI FINANCIAL INFORMATION Item1.Consolidated Financial Statements (Unaudited). HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2008 December31, 2007 (In thousands) ASSETS Investment property, net $ 2,008,391 $ 1,798,924 Investments in unconsolidated entities 352,979 361,157 Cash and cash equivalents 51,912 152,443 Restricted cash 6,701 3,463 Distributions receivable 5,874 6,890 Tenant and other receivables 39,665 28,518 Intangible lease assets, net 359,028 296,766 Deferred leasing costs, net 38,662 34,954 Deferred financing costs, net 7,248 7,638 Other assets 35,298 12,870 TOTAL ASSETS $ 2,905,758 $ 2,703,623 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ 75,027 $ 66,267 Due to affiliates 8,489 8,968 Intangible lease liabilities, net 97,058 79,465 Other liabilities 23,830 17,128 Interest rate swap contracts 57,639 30,194 Participation interest liability 30,976 26,771 Distributions payable 26,337 24,923 Notes payable 1,320,793 1,216,631 Total liabilities 1,640,149 1,470,347 Minority interest — — Commitments and Contingencies (Note 9) Shareholders’ equity: Preferred shares, $.001par value; 500,000 preferred shares authorized, none issued or outstanding as of March 31, 2008 and December 31, 2007 — — Common shares, $.001par value; 1,500,000 common shares authorized as of March 31, 2008 and December 31, 2007; 170,329 and 159,409 common shares issued and outstanding as of March 31, 2008 and December 31, 2007, respectively 170 159 Additional paid-in capital 1,436,823 1,358,523 Retained deficit (181,745 ) (137,915 ) Accumulated other comprehensive income 10,361 12,509 Total shareholders’ equity 1,265,609 1,233,276 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 2,905,758 $ 2,703,623 See notes to the condensed consolidated financial statements. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended March 31, 2008 and 2007 (UNAUDITED) 2008 2007 Revenues: (In thousands, except per share amounts) Rental revenue $ 64,800 $ 29,356 Other revenue 5,334 1,319 Total revenues 70,134 30,675 Expenses: Property operating expenses 18,283 7,129 Real property taxes 9,764 4,736 Property management fees 1,585 704 Depreciation and amortization 25,381 11,558 Asset management and acquisition fees 8,410 6,229 Organizational and offering expenses 1,918 2,397 General and administrative expenses 1,280 842 Total expenses 66,621 33,595 Income (loss) before other income (expenses), income tax expense and income allocated to minority interests 3,513 (2,920 ) Other income (expenses): Equity in losses of unconsolidated entities, net (1,935 ) (1,136 ) Gain (loss) on derivative instruments, net (27,445 ) 639 Gain (loss) on foreign currency transaction (2 ) 134 Interest expense (18,052 ) (9,434 ) Interest income 1,249 401 Loss before income tax expense and loss allocated to minority interests (42,672 ) (12,316 ) Provision for income taxes (515 ) (66 ) Income allocated to minority interests (643 ) (69 ) Net loss $ (43,830 ) $ (12,451 ) Basic and diluted loss per common share: Loss per common share $ (0.27 ) $ (0.14 ) Weighted average number of common shares outstanding 165,144 88,534 See notes to the condensed consolidated financial statements. 3 HINES
